DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

	






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION .— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for this limitation in claim 2; “two original 3D digital representations”.  Claim 2 states “aligning a 3D digital representation of at least a part of an upper and a 3D digital representation of at least a part of a lower jaw of a patient” and then states “aligning the two original 3D digital representations”.   
The claims should correctly refer to a “3D digital representation of at least a part of an upper jaw of a patient” and a “3D digital representation of at least a part of a lower jaw of a patient”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over. Glinec et al. (US 2016/0008116) in view of Sporbert et al. (US 2005/0271996).

Regarding claim 2, Glinec teaches a method of aligning a 3D digital representation of at least a part of an upper and a 3D digital representation of at least a part of a lower jaw of a patient in order to take into account an antagonist tooth of a tooth for which a crown is being designed, the method comprising:
- obtaining a scan of at least the part of the upper and obtaining a scan of at least the part of the lower jaw of the patient (see para. 0050, where Glinec discusses scanning patient’s mouth to produce a 3D model of the upper jaw and 3D model of the lower jaw);
 (see para. 0050, where Glinec discusses 3D models of a patient’s upper jaw and lower jaw);
- aligning the two original 3D digital representations with respect to each other based on a relationship between the complementary points of the teeth in each of the 3D digital representations (see para. 0057, 0060, where Glinec discusses performing alignment based on the bite registration). 
Glinec does expressly teach - segmenting the original 3D digital representations to determine the shape and position of each of the teeth in the 3D digital representations; - classifying a bite of the patient; - based on the classification of the bite, selecting complementary points on at least one tooth in one of the upper jaw and the lower jaw and an antagonist tooth in another of the upper jaw and the lower jaw.
However, Sporbert teaches - segmenting the original 3D digital representations to determine the shape and position of each of the teeth in the 3D digital representations (see para. 0216, where Sporbert discusses determining the size and shape of the patients teeth and producing 3D models of the teeth);
- classifying a bite of the patient (see para. 0212-0228, where Sporbert discusses different classifications for the bite of the patient);
- based on the classification of the bite, selecting complementary points on at least one tooth in one of the upper jaw and the lower jaw and an antagonist tooth in another of the upper jaw and the lower jaw (see para. 0274, 0276-0283, where Sporbert discusses selecting points to align based on the bite classification of the patient).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Glinec in this manner in order to improve aligning two 3D digital dental model representations by capturing image data of a patient and classifying the patient’s bite to properly align the shapes of the models.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Glinec, while the teaching of Sporbert continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of classifying the patient’s bite to properly align 3D models of teeth from the upper and lower jaw of the patient.  The Glinec and Sporbert systems perform dental model creation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 15, Sporbert teaches wherein the bite is classified as one of a first classification in which antagonist teeth are in a cusp fossa relationship, or a second classification in which the antagonist teeth are not in a cusp fossa relationship (see para. 0039, 0171-0172, where Sporbert discusses evaluating the type of bite of the patient such as overjet, overbite, etc.).
The same motivation of claim 2 is applied to claim 15.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Glinec with Sporbert to derive at 

Regarding claim 16, Sporbert teaches wherein the second classification is one of an overjet occlusion and a cross bite relationship (see para. 0039, 0047, 0059-0066, 0171-0172, where Sporbert discusses evaluating the type bite of the patient such as overjet, overbite, etc.).
The same motivation of claim 2 is applied to claim 16.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Glinec with Sporbert to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to align two 3D digital dental representations.

Regarding claim 17, Sporbert teaches wherein a third classification is another of the overjet occlusion and the cross bite relationship (see para. 0039, 0047, 0059-0066, 0171-0172, where Sporbert discusses evaluating the type bite of the patient such as overjet, overbite, etc.).
The same motivation of claim 2 is applied to claim 17.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Glinec with Sporbert to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to align two 3D digital dental representations.

Regarding claim 18, Sporbert teaches wherein the complementary points are marked manually on the 3D digital representations (see figure 39A, para. 0165, 0232-0235, where Sporbert discusses user interface to manually make adjustments to the alignment and display).


Regarding claim 19, Sporbert teaches wherein the complementary points are automatically marked on the 3D digital representations based on the classification of the bite (see figure 40, para. 0239, where Sporbert discusses treatment plans and adjustments made based on the patient’s needs).
The same motivation of claim 2 is applied to claim 19.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Glinec with Sporbert to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to align two 3D digital dental representations.



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein automatically selecting complementary points includes selecting a point on a buccal cusp of a first tooth in one of the upper jaw and the lower jaw and a point on a mesial occlusal ridge of a tooth in another of the upper jaw and the lower jaw, and identifying such points as complementary points.”



Allowable Subject Matter
Claims 1, 3, 4, 12, 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to aligning three dimensional models of the upper and lower teeth of a patient.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards three dimensional model alignment of the upper and low teeth of a patient based on a relationship between complementary points of a buccal cusp of a tooth on one of the jaws and a mesial occlusal ridge of an opposing tooth on another of the jaws in each of the 3D digital representations.
The closest prior art, Chen et al. (US 2016/0005237) and Wu et al. (US 2013/0317800) show  similar systems.  The Chen system teaches aligning the model for the teeth of the upper jaw with the model for the teeth of the lower jaw (see claim 1, para. 0054).  The Wu system teaches aligning the two 3D digital representations with respect to each other based on a relationship between complementary points of the teeth in each of the 3D digital representations (see para. 0050-0051).
However, Chen and Wu fail to address: 
“aligning the two 3D digital representations with respect to each other based on a relationship between complementary points of a buccal cusp of a tooth on one of the jaws and a mesial occlusal ridge of an opposing tooth on another of the jaws in each of the 3D digital representations.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663